Execution Version
Exhibit 10.1


INCREMENTAL JOINDER AGREEMENT NO. 1
This INCREMENTAL JOINDER AGREEMENT NO. 1 (this “Agreement”), dated as of March
8, 2019 and effective as of the Effective Date (as hereinafter defined), is made
and entered into by and among WYNN RESORTS, LIMITED, a Nevada corporation (the
“Borrower”), WYNN GROUP ASIA, INC., a Nevada corporation (“Asia Guarantor”),
WYNN RESORTS HOLDINGS, LLC, a Nevada limited liability company (“Holdings
Guarantor” and together with Asia Guarantor, the “Guarantors”), each INCREMENTAL
TERM FACILITY LENDER (as hereinafter defined) party hereto, and DEUTSCHE BANK AG
NEW YORK BRANCH, as administrative agent for the Lenders under the Existing
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 30, 2018 (as amended, restated, amended and restated, replaced,
supplemented, or otherwise modified prior to giving effect to the amendments
contemplated by this Agreement, the “Existing Credit Agreement” and, after
giving effect to the amendments contemplated by this Agreement, the “Credit
Agreement”), among the Borrower, the Guarantors, the Lenders party thereto from
time to time, the Administrative Agent, Deutsche Bank AG New York Branch, as
collateral agent for the Secured Parties (as defined in the Credit Agreement),
and the other parties thereto;
WHEREAS, pursuant to Section 2.12 of the Existing Credit Agreement, the Borrower
has requested that those certain financial institutions party hereto and listed
on Schedule A hereto (the “Incremental Term Facility Lenders”) provide in the
aggregate $250,000,000 in Incremental Term Facility Loan Commitments having the
same terms as, and which will constitute an increase in the aggregate principal
amount of, the existing Term Facility Loans under the Existing Credit Agreement
(the “Incremental Term Facility Loan Commitments” and the loans made thereunder,
the “Incremental Term Facility Loans”);
WHEREAS, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Fifth Third Bank, JPMorgan Chase Bank, N.A., SunTrust Robinson
Humphrey, Inc. and Goldman Sachs Bank USA are the joint lead arrangers and joint
bookrunners for this Incremental and Joinder Agreement No. 1 (collectively, the
“Incremental Joinder Agreement No. 1 Lead Arrangers”);
WHEREAS, each Incremental Term Facility Lender and the Administrative Agent is
willing, on the terms and subject to the conditions set forth below, to enter
into this Agreement.
NOW, THEREFORE, in consideration of the premises and agreements, provisions, and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Agreement (including in the Recitals and the
introductory paragraph above) shall have the meanings given in the Credit
Agreement, and the rules of construction set forth in the Credit Agreement shall
apply to this Agreement.




US-DOCS\106036167.7

--------------------------------------------------------------------------------




ARTICLE II    

AMENDMENTS TO EXISTING CREDIT AGREEMENT
SECTION 2.1    Amendments to Existing Credit Agreement. Subject to the
conditions and upon the terms set forth in this Agreement and in reliance on the
representations and warranties of the Credit Parties set forth in this
Agreement, the Borrower, the Guarantors, each of the Incremental Term Facility
Lenders party hereto, and the Administrative Agent agree that on the Effective
Date, simultaneously with the effectiveness of the provisions of Article III
below, the Existing Credit Agreement shall be amended as set forth in this
Article II.
(a)    The chart set forth in Section 3.01(a) of the Existing Credit Agreement
is hereby amended by amending and restating such chart in its entirety as
follows:


2
US-DOCS\106036167.7

--------------------------------------------------------------------------------




Installment Payment Date
Principal Amount
March 31, 2019
$1,875,000
June 30, 2019
$1,875,000
September 30, 2019
$1,875,000
December 31, 2019
$1,875,000
March 31, 2020
$1,875,000
June 30, 2020
$1,875,000
September 30, 2020
$1,875,000
December 31, 2020
$1,875,000
March 31, 2021
$1,875,000
June 30, 2021
$1,875,000
September 30, 2021
$1,875,000
December 31, 2021
$1,875,000
March 31, 2022
$1,875,000
June 30, 2022
$1,875,000
September 30, 2022
$1,875,000
December 31, 2022
$1,875,000
March 31, 2023
$1,875,000
June 30, 2023
$1,875,000
September 30, 2023
$1,875,000
December 31, 2023
$1,875,000
March 31, 2024
$1,875,000
June 30, 2024
$1,875,000
September 30, 2024
$1,875,000
Term Facility Maturity Date
$706,875,000



ARTICLE III    

AGREEMENT TO PROVIDE INCREMENTAL TERM FACILITY LOAN COMMITMENTS
SECTION 3.1    Agreement to Make Incremental Term Facility Loans. Each
Incremental Term Facility Lender hereby agrees, severally and not jointly, to
provide its respective Incremental Term Facility


3
US-DOCS\106036167.7

--------------------------------------------------------------------------------




Loan Commitment as set forth on Schedule A annexed hereto on the terms set forth
in this Agreement, and its Incremental Term Facility Loan Commitment shall be
binding as of the Effective Date. Each Incremental Term Facility Lender hereby
agrees, severally and not jointly, to make an Incremental Term Facility Loan to
the Borrower having the same terms as the existing Term Facility Loans under the
Existing Credit Agreement on the Effective Date in the amount of its Incremental
Term Facility Loan Commitment.
SECTION 3.2    New Loans and Commitments. The Incremental Term Facility Loan
Commitment of each Incremental Term Facility Lender is in addition to such
Incremental Term Facility Lender’s existing Loans and Commitments under the
Existing Credit Agreement, if any (which shall continue under and be subject in
all respects to the Credit Agreement), and, immediately after giving effect to
the amendments contemplated hereby, will be subject in all respects to the terms
of the Credit Agreement (and, in each case, the other Credit Documents).
SECTION 3.3    Incremental Term Facility Loan Commitments. This Agreement
represents the Borrower’s request for the Incremental Term Facility Loan
Commitments to be provided on the terms set forth herein on the Effective Date
and for the Incremental Term Facility Loans to be made thereunder to be funded
on the Effective Date. It is the understanding, agreement, and intention of the
parties that all Incremental Term Facility Loans shall be part of the same
Tranche of Loans as the existing Term Facility Loans outstanding under the
Existing Credit Agreement and shall constitute Loans, Term Loans, and Term
Facility Loans under the Credit Documents. The Incremental Term Facility Loans
shall be subject to the provisions of the Credit Agreement and the other Credit
Documents and shall be on terms and conditions identical to the existing Term
Facility Loans outstanding under the Existing Credit Agreement, as such terms
and conditions are amended by this Agreement and set forth in the Credit
Agreement. The Incremental Term Facility Loan Commitments shall automatically
terminate on the Effective Date after giving effect to the making of the
Incremental Term Facility Loans.
SECTION 3.4    Agreements of Incremental Term Facility Lender. Each Incremental
Term Facility Lender (a) confirms that it has received a copy of the Credit
Agreement, this Agreement and the other Credit Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (c) appoints and authorizes
each applicable Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (d) hereby affirms
the acknowledgements and representations of such Incremental Term Facility
Lender as a Lender contained in Section 12.07 of the Credit Agreement; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with the terms of the Credit Agreement all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, including its obligations pursuant to Section 12.08
of the Credit Agreement. Each Incremental Term Facility Lender acknowledges and
agrees that upon its execution of this Agreement that such Incremental Term
Facility Lender shall on and as of the Effective Date become, or continue to be,
a “Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder.
Each Incremental Term Facility Lender has delivered herewith to the Borrower and
the Administrative Agent such forms, certificates, or other evidence with
respect to United States federal income tax withholding matters as such
Incremental Term Facility


4
US-DOCS\106036167.7

--------------------------------------------------------------------------------




Lender may be required to deliver to the Borrower and the Administrative Agent
pursuant to Section 5.06 of the Credit Agreement.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
To induce (a) the Incremental Term Facility Lenders to provide the Incremental
Term Facility Loan Commitments and (b) the Administrative Agent to agree to this
Agreement, the Credit Parties represent to each Incremental Term Facility Lender
and the Administrative Agent that, as of the Effective Date and giving effect to
all of the transactions occurring on the Effective Date:
SECTION 4.1    Corporate Existence. The Borrower and each Subsidiary (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
SECTION 4.2    Action; Enforceability. The Borrower and each Subsidiary has all
necessary corporate or other organizational power, authority, and legal right to
execute, deliver, and perform its obligations under this Agreement and to
consummate the transactions herein contemplated; the execution, delivery, and
performance by the Borrower and each Subsidiary of this Agreement and the
consummation of the transactions herein contemplated have been duly authorized
by all necessary corporate, partnership, or other organizational action on its
part; and this Agreement has been duly and validly executed and delivered by
each Credit Party and constitutes its legal, valid, and binding obligation,
enforceable against each Credit Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 4.3    No Breach; No Default. (a) None of the execution, delivery, and
performance by any Credit Party of this Agreement nor the consummation of the
transactions herein contemplated do or will (i) conflict with or result in a
breach of, or require any consent (which has not been obtained and is in full
force and effect) under (x) any Organizational Document of any Credit Party,
(y) subject to Section 13.13 of the Existing Credit Agreement, any applicable
Requirement of Law (including, without limitation, any Gaming Law), or (z) any
order, writ, injunction, or decree of any Governmental Authority binding on any
Credit Party, (ii) constitute (with due notice or lapse of time or both) a
default under any such Contractual Obligation, or (iii) result in or require the
creation or imposition of any Lien (except for the Liens created pursuant to the
Security Documents and other Permitted Liens) upon any Property of any Credit
Party pursuant to the terms of any such Contractual Obligation, except with
respect to (i)(y), (i)(z), (ii), or (iii) which would not reasonably be expected
to result in a Material Adverse Effect; and (b) No Default or Event of Default
has occurred and is continuing.
SECTION 4.4    Credit Document Representations. Each of the representations and
warranties made by the Borrower or any other Credit Party in or pursuant to the
Credit Documents to which such entity is a


5
US-DOCS\106036167.7

--------------------------------------------------------------------------------




party, as amended hereby, are true and correct in all material respects as of
such date (except to the extent such representations and warranties are
qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects), as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects as of the applicable date)).
ARTICLE V    

CONDITIONS TO THE EFFECTIVE DATE
This Agreement shall become effective, the Incremental Term Facility Lenders
shall fund their Incremental Term Facility Loan Commitments on the date (the
“Effective Date”) on which each of the following conditions is satisfied or
waived:
SECTION 5.1    Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Agreement from each Credit Party, each
Incremental Term Facility Lender, and the Administrative Agent.
SECTION 5.2    Corporate Documents. The Administrative Agent shall have
received:
(a)    certified true and complete copies of the Organizational Documents of
each Credit Party and evidence of all corporate or other applicable authority
for each Credit Party (including board of directors (or other applicable
governing authority) resolutions and evidence of the incumbency, including
specimen signatures, of officers) with respect to the execution, delivery, and
performance of this Agreement and the extensions of credit hereunder, certified
as of the Effective Date as complete and correct copies thereof by the Secretary
or an Assistant Secretary of each such Credit Party (or the member or manager or
general partner of such Credit Party, as applicable) (provided that, in lieu of
attaching such Organizational Documents and/or evidence of incumbency, such
certificate may certify that (i) since the Closing Date (or such later date on
which the applicable Credit Party became party to the Credit Documents), there
have been no changes to the Organizational Documents of such Credit Party and
(ii) no changes have been made to the incumbency certificate of the officers of
such Credit Party delivered on the Closing Date (or such later date referred to
above));
(b)    a certificate as to the good standing of each Credit Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of formation; and
(c)    an Officer’s Certificate of the Borrower, dated the Effective Date,
certifying that the conditions set forth in Section 5.4 hereof have been
satisfied.
SECTION 5.3    Conditions to Incremental Loan Commitments. All of the applicable
requirements under Section 2.12 of the Existing Credit Agreement with respect to
the incurrence of the Incremental Term Facility Loans shall have been complied
with or waived.


6
US-DOCS\106036167.7

--------------------------------------------------------------------------------




SECTION 5.4    No Default or Event of Default; Representations and Warranties
True. Both immediately prior to the making of the Incremental Term Facility
Loans and also after giving effect thereto and the intended use thereof:
(a)    no Default or Event of Default shall have occurred and be continuing; and
(b)    each of the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement, Article IV hereof and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Effective Date (it being understood and agreed that any such representation or
warranty which by its terms is made as of an earlier date shall be required to
be true and correct in all material respects only as of such earlier date, and
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the applicable date).
SECTION 5.5    Opinions of Counsel. The Administrative Agent shall have received
the following opinions, each of which shall be addressed to the Administrative
Agent and the Incremental Term Facility Lenders and covering customary matters
for transactions of this type as reasonably requested by the Administrative
Agent:
(a)    an opinion of Latham & Watkins LLP, special New York counsel to the
Credit Parties; and
(b)    an opinion of Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to the Credit Parties.
SECTION 5.6    Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing, duly completed and complying with Section 4.05 of the
Existing Credit Agreement.
SECTION 5.7    Solvency Certificate. The Administrative Agent shall have
received a certificate in the form of Exhibit F to the Credit Agreement from a
Responsible Officer of the Borrower with respect to the Solvency of the Borrower
(on a consolidated basis with its Subsidiaries), immediately after giving effect
to the consummation of the transactions contemplated hereby.
SECTION 5.8    Fees. The Administrative Agent shall have received (a) all fees
required to be paid to the Administrative Agent and the Incremental Joinder
Agreement No. 1 Lead Arrangers as separately agreed in writing prior to the date
hereof and (b) all other fees required to be paid, and all expenses for which
reasonably detailed invoices have been presented (including the reasonable fees
and expenses of Cahill Gordon & Reindel LLP), on or before the Effective Date.
SECTION 5.9    Notes. The Administrative Agent shall have received copies of the
Notes, duly completed and executed, for each Incremental Term Facility Lender
that requested a Note at least three (3) Business Days prior to the Effective
Date.
SECTION 5.10    KYC Information. (a) The Administrative Agent shall have
received at least five (5) days prior to the Effective Date all documentation
and other information reasonably requested in writing at least ten (10) days
prior to the Effective Date by the Administrative Agent that the Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act and (b) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) days prior to the Effective
Date, any Incremental Term Facility Lender that has


7
US-DOCS\106036167.7

--------------------------------------------------------------------------------




requested, in a written notice to the Borrower at least five (5) days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Incremental Term Facility Lender
of its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).
SECTION 5.11    Notice. The Administrative Agent hereby acknowledges and agrees
that the notice requirements of Section 2.12(a) of the Credit Agreement have
been satisfied with respect to the Incremental Term Facility Loans.
ARTICLE VI    

VALIDITY OF OBLIGATIONS AND LIENS
SECTION 6.1    Reaffirmation. Each of the Credit Parties party hereto
(a) acknowledges and agrees that all of such Credit Party’s obligations under
the Security Documents and the other Credit Documents (as amended hereby) to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis as amended by this Agreement, (b) reaffirms each lien and
security interest granted by it to the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations and the guaranties of the
Guaranteed Obligations made by it pursuant to the Existing Credit Agreement,
(c) acknowledges and agrees that the grants of liens and security interests by,
and the guaranties of, the Credit Parties contained in the Existing Credit
Agreement and the Security Documents are, and shall remain, in full force and
effect after giving effect to this Agreement and the transactions contemplated
hereby and thereby, and (d) agrees that the Obligations and the Guaranteed
Obligations under the Credit Agreement and the other Credit Documents include
the Incremental Term Facility Loans.
ARTICLE VII    

MISCELLANEOUS
SECTION 7.1    Notice. For purposes of the Credit Agreement, the initial notice
address of each Incremental Term Facility Lender (other than any Incremental
Term Facility Lender that, immediately prior to the execution of this Agreement,
is a “Lender” under the Existing Credit Agreement) shall be as set forth below
its signature to this Agreement.
SECTION 7.2    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).
SECTION 7.3    Entire Agreement. This Agreement (including the Schedules and
Exhibits) and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof. Each
Incremental Term Facility Lender party hereto, in its capacity as an Incremental
Term Facility Lender hereunder and in its capacity as a Lender under the
Existing Credit Agreement, hereby consents to the incurrence of the Incremental
Term Facility Loans on the terms set forth herein.
SECTION 7.4    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS


8
US-DOCS\106036167.7

--------------------------------------------------------------------------------




AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
SECTION 7.5    SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER. EACH PARTY HERETO AGREES THAT SECTIONS 13.09(b), 13.09(c), 13.09(d), AND
13.09(e) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.
SECTION 7.6    Confidentiality. Each party hereto agrees that Section 13.10 of
the Credit Agreement shall apply to this Agreement mutatis mutandis.
SECTION 7.7    No Advisory or Fiduciary Responsibility. Each party hereto agrees
that Section 13.17 of the Credit Agreement shall apply to this Agreement mutatis
mutandis.
SECTION 7.8    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
SECTION 7.9    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 7.10    Credit Document. This Agreement shall constitute an “Incremental
Joinder Agreement” and a “Credit Document”, each as defined in the Credit
Agreement.
SECTION 7.11    No Novation. The parties hereto expressly acknowledge that it is
not their intention that this Agreement or any of the other Credit Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants, or agreements contained in the Existing Credit Agreement
or any other Credit Document, but rather constitute a modification thereof or
supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the other Credit Documents, in each case as amended, modified, or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified, or supplemented by this
Agreement), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of Effective Date, each reference in the Credit Documents to the
“Credit Agreement,” “thereunder,” “thereof” (and each reference in the Credit
Agreement to “this Agreement,” “hereunder,” or “hereof”) or words of like import
shall mean and be a reference to the Credit Agreement as amended, modified or
supplemented by this Agreement.
SECTION 7.12    Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses incurred by them
in connection with this Agreement,


9
US-DOCS\106036167.7

--------------------------------------------------------------------------------




including the reasonable and documented fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Incremental Joinder Agreement No. 1
Lead Arrangers.
SECTION 7.13    Fungibility of Incremental Term Facility Loans. The parties
shall treat all of the Incremental Term Facility Loans as fungible with the
existing Term Facility Loans for U.S. federal income tax purposes.
[Remainder of page intentionally left blank]






10
US-DOCS\106036167.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.
Borrower:
WYNN RESORTS, LIMITED
By:    /s/ Craig S. Billings            
Name:    Craig S. Billings
Title:    Chief Financial Officer and Treasurer


[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------






Guarantors:
WYNN GROUP ASIA, INC.
By:    /s/ Craig S. Billings            
Name:    Craig S. Billings
Title:    Treasurer
    


[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------




WYNN RESORTS HOLDINGS, LLC,
By:    Wynn Resorts, Limited, its sole member
By:    /s/ Craig S. Billings            
Name:    Craig S. Billings
Title:    Chief Financial Officer and Treasurer


[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------






Acknowledged and Agreed by:
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
By:    /s/ Michael Strobel        
Name:    Michael Strobel
Title:    Vice President
By:    /s/ Alicia Shug            
Name:    Alicia Shug
Title:    Vice President


[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as an Incremental Term Facility Lender
By:    /s/ Michael Strobel        
Name:    Michael Strobel
Title:    Vice President
By:    /s/ Alicia Shug            
Name:    Alicia Shug
Title:    Vice President




[Signature Page to Incremental Joinder Agreement No. 1]

--------------------------------------------------------------------------------






SCHEDULE A
Incremental Term Facility Loan Commitments
Name of Incremental Term Facility Lender
Amount


Deutsche Bank AG New York Branch


$250,000,000


 
Total: $250,000,000









US-DOCS\106036167.7